                                                                         Case 2:19-bk-24804-VZ              Doc 308 Filed 02/06/20 Entered 02/06/20 14:32:57                             Desc
                                                                                                              Main Document Page 1 of 3


                                                                         1    Richard M. Pachulski (CA Bar No. 90073)
                                                                              Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                         2    Malhar S. Pagay (CA Bar No. 189289)
                                                                              PACHULSKI STANG ZIEHL & JONES LLP                                              FILED & ENTERED
                                                                         3    10100 Santa Monica Blvd., 13th Floor
                                                                              Los Angeles, California 90067
                                                                         4    Telephone: 310/277-6910                                                               FEB 06 2020
                                                                              Facsimile: 310/201-0760
                                                                         5    E-mail: rpachulski@pszjlaw.com
                                                                                      jdulberg@pszjlaw.com                                                     CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                               Central District of California
                                                                         6            mpagay@pszjlaw.com                                                       BY carranza DEPUTY CLERK


                                                                         7    [Proposed] Attorneys for Debtor and Debtor in Possession

                                                                         8

                                                                         9                                    UNITED STATES BANKRUPTCY COURT

                                                                        10                 CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION

                                                                        11   In re:                                                       Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   YUETING JIA,1
                                                                                                                                          Chapter 11
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13                                       Debtor.
                                              ATTOR NE YS A T L AW




                                                                                                                                         ORDER (I) REQUIRING PARTIES TO
                                                                        14                                                               PARTICIPATE IN MEDIATION; AND (II)
                                                                                                                                         SETTING FURTHER STATUS
                                                                        15                                                               CONFERENCE

                                                                        16                                                               Case Status Conference:
                                                                                                                                         Date: January 23, 2020
                                                                        17                                                               Time: 9:30 a.m.

                                                                        18                                                                Continued Status Conference:
                                                                                                                                          Date: March 19, 2020
                                                                        19                                                                Time: 9:30 a.m.
                                                                                                                                          Place: Courtroom 1368
                                                                        20                                                                       Edward R. Roybal Federal Building
                                                                                                                                                 255 East Temple Street
                                                                        21                                                                       Los Angeles, California 90012
                                                                                                                                         Judge: Honorable Vincent P. Zurzolo
                                                                        22

                                                                        23             The Court, having conducted a status conference (the “Status Conference”) in the above-

                                                                        24    captioned chapter 11 case (the “Case”) pursuant to the Court’s Order (1) Setting Status Conference

                                                                        25    on Status of Reorganization Case; (2) Requiring Debtor-In-Possession to Appear at Status

                                                                        26    Conference and File Report on Status of Reorganization Case, or Face Possible (A) Conversion of

                                                                        27    Case to Chapter 7; (B) Dismissal of Case; or (C) Appointment of Trustee; (3) Requiring Compliance

                                                                        28    1
                                                                               The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                              91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                              DOCS_LA:327174.5 46353/002
                                                                         Case 2:19-bk-24804-VZ            Doc 308 Filed 02/06/20 Entered 02/06/20 14:32:57               Desc
                                                                                                            Main Document Page 2 of 3


                                                                         1   With Standards Re Employment and Fee Applications; (4) Giving Notice of Probable Use of Court-

                                                                         2   Appointed Expert Witness for Contested Valuation Requests; (5) Establishing Procedure for (A)

                                                                         3   Motion for Order Approving Adequacy of Disclosure Statements; and (B) Motion for Order

                                                                         4   Confirming Plan, entered on December 20, 2019 [Docket No. 180], and section 105(d) of the United

                                                                         5   States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.; having considered the Debtor’s Chapter 11

                                                                         6   Status Report [Docket No. 199] filed by Yueting Jia, the debtor and debtor in possession herein

                                                                         7   (“YT” or the “Debtor”), and Shanghai Lan Cai Asset Management Co, Ltd.’s Response to Debtor’s

                                                                         8   Chapter 11 Status Report [Docket No. 214], filed by Shanghai Lan Cai Asset Management Co., Ltd.

                                                                         9   (“SLC”), as well as the arguments of counsel for the Debtor, SLC, the Official Committee of

                                                                        10   Unsecured Creditors (the “Committee”) and Chongqing Strategic Emerging Industry Leeco Cloud

                                                                        11   Special Equity Investment Fund Partnership (“Chongqing Fund” and, together with the Debtor, SLC
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   the Committee, and Shanghai Qichengyueming Investment Partnership Enterprise (Limited
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13   Partnership) (“SQ”), the “Parties,”) presented at the Status Conference; and good cause appearing
                                              ATTOR NE YS A T L AW




                                                                        14   therefor,

                                                                        15           IT IS HEREBY ORDERED that

                                                                        16           1.       The Parties are ordered to participate in mediation (“Mediation”) to commence not

                                                                        17   later than February 9, 2020, unless such deadline is extended by agreement of the Parties or order of

                                                                        18   the Court, regarding any and all disputes among the Parties in connection with the Case. A

                                                                        19   representative of each Party with authority to bind such Party to any agreement reached at the

                                                                        20   Mediation must attend and participate in person at all Mediation sessions.

                                                                        21           2.         By joint submission of this Order, the Parties have advised the Court that they

                                                                        22   mutually have selected Hon. Mitchel R. Goldberg (ret.) to serve as mediator to facilitate the

                                                                        23   Mediation sessions (the “Mediator”).

                                                                        24

                                                                        25   //

                                                                        26   //

                                                                        27   //
                                                                        28

                                                                                                                                2
                                                                             DOCS_LA:327174.5 46353/002
                                                                         Case 2:19-bk-24804-VZ            Doc 308 Filed 02/06/20 Entered 02/06/20 14:32:57             Desc
                                                                                                            Main Document Page 3 of 3


                                                                         1           3.       The Parties, per mutual agreement, will share the costs of the Mediator pro rata

                                                                         2   among all participants in the relevant Mediation session.

                                                                         3           4.       The Court will conduct a further status conference in the Case on March 19, 2020,

                                                                         4   beginning at 9:30 a.m. No status report is required.

                                                                         5

                                                                         6                                                    # # #
                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22

                                                                        23

                                                                        24
                                                                               Date: February 6, 2020
                                                                        25

                                                                        26
                                                                        27

                                                                        28

                                                                                                                               3
                                                                             DOCS_LA:327174.5 46353/002
